                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

JANE DOE,

             Plaintiff,

v.                                 Case No:     2:18-cv-683-FtM-29MRM

TRAVIS JOHN JENNER,

             Defendant.


                           OPINION AND ORDER

     This matter comes before the Court on review of plaintiff’s

Motion for Attorney's Fees Pursuant to Rule 54(d) of the Federal

Rules   of   Civil   Procedure   and    18   U.S.C.   2255   (Doc.   #30)   and

Memorandum in Support (Doc. #31) filed on July 16, 2019.             Defendant

was directed to file a response, however no response was filed,

and the time to respond has expired.

     On July 2, 2019, the Court granted summary judgment in favor

of plaintiff and against defendant, and awarded $98,624 in damages,

plus post-judgment interest.           (Doc. #28.)     Judgment (Doc. #29)

was entered on the same day.           Under 18 U.S.C. § 2255, a victim

such as plaintiff who “suffers personal injury” as a result of a

violation of 18 U.S.C. § 2252 as in this case, and other statutes,

“may sue in any appropriate United States District Court and shall

recover the actual damages such person sustains or liquidated

damages in the amount of $150,000, and the cost of the action,
including reasonable attorney's fees and other litigation costs

reasonably incurred.”     18 U.S.C. § 2255(a).        Plaintiff seeks

attorney’s fees and costs as the prevailing party in this matter,

and the Court finds that plaintiff is a prevailing party entitled

to statutory attorney’s fees, and costs.

     A reasonable attorney fee is calculated by multiplying the

number of hours reasonably expended by the reasonable hourly rate.

Hensley v. Eckerhart, 461 U.S. 424, 433 (1983).      The party seeking

an award of fees should submit adequate documentation of hours and

rates in support, or the award may be reduced.        Id.    The burden

is on the fee applicant “to produce satisfactory evidence” that

the rate is in line with those prevailing in the community.        Blum

v. Stenson, 465 U.S. 886, 896 n.11 (1984).

     Attorney Douglas R. Beam filed an Affidavit in Support (Doc.

#31-1) stating that the attached Exhibits were compiled in the

usual and ordinary course of business.     Also attached are attorney

Katie M. Shipp’s Declaration (Doc. #31-2), and attorney James R.

Marsh’s   Declaration   (Doc.   #31-3)   detailing   their   individual

qualifications and experience, as well as a Time and Expense Report

(Doc. #31-2, Exhibit) detailing the billable hours for attorneys

Shipp and Marsh only.    Plaintiff seeks a total of $32,042.00 in

attorneys’ fees and approximately $735 in costs.




                                 - 2 -
     A. Hourly Rate

     “A reasonable hourly rate is the prevailing market rate in

the relevant legal community for similar services by lawyers of

reasonably comparable skills, experience, and reputation.”                Norman

v. Hous. Auth. of City of Montgomery, 836 F.2d 1292, 1299 (11th

Cir. 1988) (citations omitted).            The prevailing market is Fort

Myers, Florida, and the surrounding counties in the Fort Myers

Division of the Middle District of Florida.                   Olesen-Frayne v.

Olesen, No. 2:09-CV-49-FTM-29DNF, 2009 WL 3048451, at *2 (M.D.

Fla. Sept. 21, 2009).       If a non-local rate is requested, plaintiff

has the burden to establish a lack of attorneys willing and able

to handle similar claims.        Id.

     Beam is a former prosecutor who founded the child sexual abuse

prosecution     unit   in   Brevard    County,    Florida.      Marsh    was    the

architect of the 2006 and 2018 revisions to 18 U.S.C. § 2255,

founded   the    nationally      recognized      Children’s    Law     Center   in

Washington, D.C., and it was his case before the United States

Supreme Court in 2014 that led to the Amy, Vicky, and Andy Child

Pornography Assistance Act of 2018.              Shipp has spent her entire

legal career practicing in the area of child sex abuse, and has

represented     victims     of   child    pornography    in     both    criminal

restitution proceedings and civil cases while at the Marsh Law

Firm.     (Doc. #31, p. 4; Doc. #31-1, ¶ 4.)                   Based on these

credentials, Beam seeks an hourly rate of $700 an hour, Marsh seeks



                                       - 3 -
an hourly rate of $800 an hour, and Shipp seeks a rate of $400 an

hour.

     Plaintiff      cites   to   a   recent   survey   by   the   Florida   Bar

Association that found that rates as high as $400 per hour are

common with 16% of attorneys in the combined Central and Southwest

regions of Florida, which include counties in Tampa and Orlando.

Plaintiff did not provide anything to indicate what percentage of

this statistic falls in the Fort Myers area, and the Tampa and

Orlando Divisions generally have higher hourly rates.               The Court

puts little stock in the Survey in light of the much lower rates

common to the Fort Myers area.

        That being said, the Court finds that a higher than normal

hourly rate is appropriate in this case.           Counsel have unique and

specialized credentials not otherwise available in Fort Myers, and

the case involved a minor victim of child pornography who might

otherwise never receive compensation without their advocacy.                The

Court will allow higher, albeit slightly reduced, hourly rates as

follows:

            Attorney         Requested Rate       Reduced Rate

            Beam             $700                 $500

            Marsh            $800                 $600

            Shipp            $400                 $350




                                     - 4 -
     B. Number of Hours

     The Court is obligated to eliminate excessive, redundant, or

unnecessary    hours   in   computing   a   reasonable   number   of    hours

expended.      Norman, at 1301 (citing Hensley, 461 U.S. at 434).

“There is nothing inherently unreasonable about a client having

multiple attorneys, and they may all be compensated if they are

not unreasonably doing the same work and are being compensated for

the distinct contribution of each lawyer.”         Norman, at 1302.      “It

is appropriate to distinguish between legal work, in the strict

sense, and investigation, clerical work, compilation of facts and

statistics and other work which can often be accomplished by non-

lawyers but which a lawyer may do because he has no other help

available.”     Missouri v. Jenkins by Agyei, 491 U.S. 274, 288 n.10

(1989) (quoting Johnson v. Georgia Highway Exp., Inc., 488 F.2d

714, 717 (5th Cir. 1974)).

     1. Beam

     Attorney Beam claims 32.9 hours of work on the case.              Beam’s

Affidavit referenced an Exhibit A and Exhibit B as business records

in support.     Finding no exhibits were attached to the Affidavit,

the Court notified counsel of the error.            On August 26, 2019,

counsel filed a Notice of Filing Exhibits A and B (Doc. #34) 1 with

the missing exhibits.


     1The document references Jane Doe by a last name and it has
not been redacted.  The Court will direct that the document be


                                  - 5 -
       The Court finds that the entries lack sufficient detail.

Many    of   the   entries   for   “received     and   review”    and     for

acknowledgement    of   Orders   are   excessive   because   there   is    no

indication that substantive legal work was involved.          These hours

will be reviewed and individually reduced.              For example, the

“Received and Review of [ ] Cover Sheet (1)” will be reduced 0.1,

and the request to appear pro hac vice filed on behalf of Marsh

entry on 10/15/2018 will be reduced to 0.4 hours.                Also, the

8/8/2018 entry for 0.3 and 10/15/2018 entry for 0.3 hours to

receive and review a certificate of service to a motion drafted by

Shipp will be eliminated in their entirety.            The 8/8/2018 entry

for 0.8 hours to receive and review of the Complaint is some time

after the pleading was drafted and reviewed by Marsh.         These hours

will be eliminated in their entirety as excessive and redundant.

       Beam’s hours will be adjusted to eliminate hours for most of

the individual entries, and as specified above, leaving a total of

22.4 hours that are deemed reasonable.         At the lower rate of $500

an hour, this provides a total of $11,200.00 in attorney fees.

       2. Marsh

       Attorney Marsh worked 1.75 hours on the case.         Most of this

time was to review and revise the complaint, and to review and

revise the motion for a default judgment after Shipp completed the



placed under seal.



                                   - 6 -
initial drafts.    As the 1.75 hours is reasonable, the Court will

allow the hours at the lower rate of $600 an hour for a total of

$1,050.00 in attorney fees.

     3. Shipp

     Attorney Shipp seeks fees for 19.03 hours of work.    Some of

the hours include administrative functions and/or are excessive

for the task.     For example, 0.55 hours for Civil Cover Sheet and

Summons is excessive because it is an administrative or secretarial

function.     Further, the time allotted for the Certificate of

Interested Persons and Notice of Pendency of Other Actions is

excessive as no complex corporate entities are involved in this

case requiring extra research.      The Court will also reduce the

time to “Review docket/orders” as no activity is apparent on the

docket on or about 11/30/2018 that would require 0.73 hours at the

billing rate of counsel.     Therefore, the Court finds that 17.03

hours is reasonable at a rate of $350.00 an hour for a total of

$5,960.50 in attorney fees.

     C. Adjustment to Lodestar

     “After the lodestar is determined by multiplication of a

reasonable hourly rate times hours reasonably expended, the court

must next consider the necessity of an adjustment for results

obtained.”    Norman v. Hous. Auth. of City of Montgomery, 836 F.2d

at 1302.     “Where a plaintiff has obtained excellent results, his

attorney should recover a fully compensatory fee.     Normally this



                                 - 7 -
will encompass all hours reasonably expended on the litigation,

and indeed in some cases of exceptional success an enhanced award

may be justified.”   Hensley v. Eckerhart, 461 U.S. at 435.

     Although the results in this case were excellent, and the

Court is granting most of the attorney’s fees requested, the Court

finds that an upward adjustment to the award is not required.

This case was started and ended in less than a year because

defendant never opposed liability.           Defendant offered to settle

before suit was filed, and agreed from the beginning that he was

responsible and liable for damages.       Defendant’s only argument was

that the amount be reduced.       A total of $18,210.50 in attorney

fees will be awarded.

     D. Costs and Expenses

     The costs and expenses are on behalf of Beam and Marsh only.

Beam lists the costs of the process server and the filing fees,

which are also taxable costs under Fed. R. Civ. P. 54(d) and 28

U.S.C. § 1920 and allowable.      The expenses for delivery, postage,

and electronic research are not taxable costs but are permitted

litigation expenses under the statutory authority of 18 U.S.C. §

2255(a).     Therefore,   the   total   of   $585.37   for   Beam   will   be

permitted.   Marsh seeks the fees associated with his pro hac vice

admission into the Middle District of Florida.          The $150.00 will




                                  - 8 -
also be permitted.      A total of $735.37 in costs and expenses will

be awarded.

     Accordingly, it is hereby

     ORDERED:

     1. Plaintiff’s Motion for Attorney's Fees Pursuant to Rule

        54(d) of the Federal Rules of Civil Procedure and 18 U.S.C.

        2255 (Doc. #30) is GRANTED IN PART AND DENIED IN PART.           The

        Clerk   shall   enter   judgment   in   favor   of   plaintiff   and

        against defendant for attorney’s fees in the amount of

        $18,210.50, plus $670 in costs, and $65.37 in litigation

        expenses.

     2. The Clerk shall place Document #34 under seal from public

        viewing as it makes reference to Jane Doe by name.

     DONE and ORDERED at Fort Myers, Florida, this              28th     day

of August, 2019.




Copies:
Parties of Record




                                  - 9 -
